 1

 2

 3                           UNITED STATES DISTRICT COURT
 4                                  DISTRICT OF NEVADA
 5    ANTHONY PERRY OLIVER,                              Case No. 3:19-cv-00051-LRH-WGC
 6                                     Petitioner,
             v.                                          ORDER
 7
      STATE OF NEVADA, et al.,
 8
                                     Respondents.
 9

10          Good cause appearing, Respondents’ third Motion for Enlargement of Time (ECF No. 35)
11   is GRANTED. Respondents have until February 17, 2020, to answer or otherwise respond to the
12   Amended Petition for Writ of Habeas Corpus (ECF No. 24).
13          DATED this 16th day of January, 2020.
14

15
                                                           LARRY R. HICKS
16                                                         UNITED STATES DISTRICT JUDGE
17

18
19

20

21

22

23

24

25

26

27

28

                                                     1
